Claim for indemnification as a victim of Nazi regime.— Plaintiff, a naturalized United States citizen, sues to recover an amount which he claims is due him as indemnity for wrongs he suffered under the Nazi regime and which was denied on his application to the proper German administrative agency established under a law passed in 1949 by the Allied High Commission in Germany. Upon consideration of defendant’s motion to dismiss the petition, and plaintiff’s opposition thereto, together with oral argument by the parties, it was ordered on November 1, 1961, that defendant’s motion to dismiss be granted and the petition dismissed on the ground that the court lacked jurisdiction over plaintiff’s claim.
Plaintiff’s motion for reconsideration was denied January 12, 1962. Plaintiff’s petition for writ of certiorari was denied by the Supreme Court, 370 U.S. 948. Petition for rehearing denied, 371 U.S. 855.